DETAILED ACTION
Application 16/684454, “FUEL CELL STACK AND MANUFACTURING METHOD OF THE SAME”, was filed with the USPTO on 11/14/19 and claims priority from a foreign application filed on 11/28/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/14/19. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a fuel cell stack, classified in H01M8/0232.
II. Claim 8, drawn to method of making a fuel cell stack, classified in Y10T29/49002.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by use of 3D manufacturing to create patterned structure rather than by use of an extinction material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate fields of search including searching different class/subclasses and/or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

During a telephone conversation with Katsu Arai on 11/30/21 a provisional election was made without traverse to prosecute the invention of product, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, the as filed specification does not appear to teach how to make or use a fuel cell stack wherein the porosity of the separator is 90% or more in consideration of the Wands factors of MPEP 2164.01(a).  For example, a 90% porous separator would allow mixing of the oxidant and fuel gases thereby destroying the utility of the fuel cell as understood by the skilled artisan, and no working example exists of the invention of claim 2.  
This rejection appears to be the consequence of an error in the drafting of claim 2.  It is noted that applicant’s as filed specification describes separators having a “dense degree” of 90% or more (e.g. published paragraph [0024]), which is consistent with the normal function of an SOFC separator. Therefore, claim 2 may be intended by the inventor to refer to limit dense degree of the separator to above 90% instead of the of porosity to above 90%.  For the purposes of the art rejections below, claim 2 is interpreted as if it required a dense degree (interpreted as inverse of porosity) of 90% or more.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Hijikata (USP 4767680) and Harufuji (JP 04-075262; citations taken from machine translation).
Regarding claim 1, Rakowski teaches a fuel cell stack (e.g. Figure 2) comprising: a first fuel cell (items 223) and a second fuel cell (item 225), each of which has a structure in which a solid oxide electrolyte layer having oxygen ion conductivity is provided between two electrode layers (item 230; paragraph [0003]); and 
an interconnector (Figure 2 item 210; Figure 1 item 10) that is provided between the first fuel cell and the second fuel cell and has a separator made of a metal material (paragraph [0002, 0008] teaches metallic interconnect as conventional; see also paragraph [0020]; the central portion of the interconnect on which ribs are disposed is interpreted as readable on the ‘separator’), 
wherein the interconnector (Figure 1) has a first metal rib (upper item 20) and a first gas passage (upper item 18) on a first face of the separator on a side of the first fuel cell, and a second metal rib (lower item 20) and a second gas passage (lower item 18) on a second face of the separator on a side of the second fuel cell.

Rakowski does not appear to teach wherein the first and second metal ribs comprise first and second porous parts, respectively.
In the fuel cell art, Harufuji teaches a fuel cell provided with an interconnect formed of a dense separator and porous ribs for the benefit of accommodating thermal expansion (see underlined portion of section [0001] of machine translation).  
In the fuel cell art, Hijikata teaches making ribs of a fuel cell porous (see Figures 3 and 4) for the benefit of accommodating expansion of a cell (c4:46-64).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Rakowski by making the ribs porous for the benefit of accommodating expansion of the fuel cell in view of Harufuji or Hijikata.  


Regarding claim 2, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski further teaches the interconnect being gas-impermeable (paragraph [0074]), implying a dense degree of 90% or more.  Additionally, the secondary references (Harufuji at Figure 5 item 18; Hijikata at Figures 2,3 item 13) characterize the interconnects as forms of a channeled structure formed on a central layer. The central layer is expressly characterized as dense by Hijikata (abstract).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the separator layer of the interconnect to have a dense degree of 90% or more for the benefit of preventing mixing of oxidant and fuel gases through the separator.

Regarding claim 3 and 5, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski does not appear to teach the separator having a thickness of 100 microns or less, or the total thickness of the interconnect being 300 microns or less.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05 IVA) 
Moreover, Harufuji teaches the thickness of layer 12, analogous to the claimed dense separator, having a thickness of 40 microns (see original patent at page 3, upper right quadrant).  
It would have been obvious to for the separator of the combined embodiment at a thickness of 100 microns and the whole interconnect at a thickness of 300 microns or less for the benefit of providing a compact device, with a separator of sufficient thickness to prevent undesired mixing of fuel and reactant gases in the fuel cell.
Any structure implied by the “stacked in this order” limitation of claim 5 is taught or suggested by the prior art, particularly in consideration of Hijikata Figure 4 which illustrates porous parts stacked on the central separator.

Regarding claim 4, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  None of Rakowski, Hijikata and Harufuji are silent as to the porosity being 30 to 80%.
However, a skilled artisan at the time of invention would have understood that too low a porosity would fail to provide void space to accommodate thermal expansion, and 

Regarding claim 6 and 7, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski further teaches the interconnector made of a metal material which develops an oxidized scale, expected to have lower electronic conductivity, when exposed to oxidizing atmosphere (paragraph [0044] teaches an oxidizable metal as conventional in the prior art; paragraph [0048] teaches an oxidizable metal as inventive).


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433) and Tsai (US 2013/0157166).
Regarding claims 1, Rakowski teaches a fuel cell stack (e.g. Figure 2) comprising: a first fuel cell (items 223) and a second fuel cell (item 225), each of which has a structure in which a solid oxide electrolyte layer having oxygen ion conductivity is provided between two electrode layers (item 230; paragraph [0003]); and 

wherein the interconnector (Figure 1) has a first metal rib (upper item 20) and a first gas passage (upper item 18) on a first face of the separator on a side of the first fuel cell, and a second metal rib (lower item 20) and a second gas passage (lower item 18) on a second face of the separator on a side of the second fuel cell.

Rakowski does not appear to teach wherein the first and second metal ribs comprise first and second porous parts, respectively.
In the fuel cell art, Tsai teaches a fuel cell provided with an interconnect formed of a dense separator and porous rib portions (see Figure 3) for the benefit of accommodating fluid transfer at the rib-electrode contact surface that is inhibited with conventional rib design (paragraph [0004]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Rakowski by making the portion of the ribs which contact the adjacent electrode porous for the benefit of accommodating fluid transfer at the rib-electrode contact surface as taught by Tsai.  This geometry provides the claimed metal porous parts and gas passage parts.

Regarding claim 2, Rakowski and Tsai remain as applied to claim 1.  Rakowski further teaches the interconnect being gas-impermeable (paragraph [0074]), implying a dense degree of 90% or more.  Tsai also implies a dense degree of 90% or more for the central portion of the interconnector because fluid is prevented from flowing therethrough as describe in Figure 1B and paragraph [0004].
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the separator layer of the interconnect to have a dense degree of 90% or more for the benefit of preventing mixing of oxidant and fuel gases through the separator.

Regarding claim 3 and 5, Rakowski and Tsai remain as applied to claim 1.  Rakowski does not appear to teach the separator having a thickness of 100 microns or less, or the total thickness of the interconnect being 300 microns or less.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05 IVA) 
In this case, a skilled artisan at the time of invention would have understood that interconnect thickness should be controlled to provide sufficient thickness to prevent undesired mixing of reactants and adequate structural integrity, with the constraint of reduction of unnecessary bulkiness.  Thus, the claimed recitation of thickness of the separator does not impart difference in function relative to the separator of Rakowski, 
Any structure implied by the “stacked in this order” limitation of claim 5 is taught or suggested by the prior art, particularly in consideration of Tsai Figure 4 which illustrates porous parts provided on a central structure readable on the separator.

Regarding claim 4, Rakowski and Tsai remain as applied to claim 1.  Rakowski does not appear to teach the porosity beign between 30 and 80%.
Tsai further teaches the porosity being between 30 and 80% (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art to provide the porous regions of the ribs with a porosity of 30 to 80% for the same benefit of facilitating reactant provision to the portions of the electrodes covered by the ribs.  

Regarding claim 6 and 7, Rakowski and Tsai remain as applied to claim 1.  Rakowski further teaches the interconnector made of a metal material which develops an oxidized scale, expected to have lower electronic conductivity, when exposed to oxidizing atmosphere (paragraph [0044] teaches an oxidizable metal as conventional in the prior art; paragraph [0048] teaches an oxidizable metal as inventive).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Cisar (USP 6146780) separator comprising porous layers on dense central layer.
Hishitani (US 2005/0019642) high porosity interconnect.
Leah (SU 2015/0064596) teaches chromium and nickel oxide layers in oxidizing conditions.
Asharay (US 2015/0194682) interconnect with metal oxide coating layer.
Bauer (US 2019/0081331) porous metal insert between ribs and catalyst layer.
Shimida (WO 2018/042476) teaches interconnect with different conductivity on opposite sides.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723